HaMiltoN,-Judge,
delivered tbe following opinion:
In this case it seems that tbe file of papers, as well as statements of counsel, show great indifference on tbe part of tbe *236defendant to tbe prosecution of Ms cause. The case has been on the docket since July 12, 1916, and counsel for the defense finally found it necessary, with the permission of the court, to resign from the case.
Under our rules and under the proper practice this could not be done to the disadvantage of the defendant, therefore the clerk was instructed to notify the defendant of the resignation of counsel before entering a default. The clerk accordingly sent the notice to a certain address, and the defendant now appears and shows that he never received the notice and asks that defardt be set aside. It seems necessary to set aside the default under these circumstances, but it does not seem proper to do so without terms. Cases must be conducted with promptness. Both plaintiff and defendant have rights. The defendant will be permitted to file an answer by December 15, provided by that date he also pay all the costs of the case up to the present.
It is so ordered. .